DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 1, 3, 5 are amended in view of applicant’s preliminary amendments filed 2/25/2019.  Therefore, claims 1-15 are currently under examination.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Maki et al. US 2011/0030441(Maki), and further in view of Maki et al. US 2011/0174418(Maki418).
Maki teaches a method for manufacturing a Al plated steel sheet for a structure of an automobile[0003], comprising forming a ZnO layer on the surface of an Al plated steel[0015,0057-0069], heating the coated Al plated steel sheet to hot stamping temperature at 600ºC to a temperature 10ºC lower than the peak sheet temperature  at a heating rate of 50-300ºC/sec[0021-0028,0075-0076].  The Zn in the ZnO layer of Maki has a coating weight of 0.5-7g/m2[0063].  Maki additionally teaches a conversion coating treatment and the final electrodeposition of a paint film thickness of 20µm[0100].

Maki418 teaches a Al plating a steel sheet, forming a ZnO layer on the plated steel sheet, heating the steel sheet to 900ºC, followed by hot stamping the steel sheet [0135-0136], wherein the Al coating weight is 30-100g/m2[0107].
Regarding claims 1-15, it would have been obvious to one of ordinary skill in art to have incorporated the Al coating weight as taught by Maki418 into the process of Maki in order to produce a Al plating layer with better adhesion for hot stamping as taught by Maki418[104].  
Additionally, the claimed Al coating weight and Zn coating weight overlap the claimed Al and Zn coating weights.  Therefore, a prima facie case of obviousness exists.  See MPEP 2144.05.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LOIS L ZHENG whose telephone number is (571)272-1248.  The examiner can normally be reached on Mon-Fri 8:15-4:45.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Hendricks can be reached on 571-272-1401.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


LOIS ZHENG
Primary Examiner
Art Unit 1733



/LOIS L ZHENG/           Primary Examiner, Art Unit 1733